Case: 20-30362     Document: 00516207364         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 17, 2022
                                  No. 20-30362
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   William Shiell, IV; Janet Marie Broussard Shiell,

                                                           Plaintiffs—Appellants,

                                       versus

   Joseph G. Jones; Brian Berns; Kristina Skold Clark;
   David F. Waguespack,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:19-CV-848


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          William Shiell, IV and Janet Marie Broussard Shiell appeal the district
   court’s grant of a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss
   their complaint alleging that Joseph G. Jones, Brian Berns, Kristina Skold



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30362        Document: 00516207364          Page: 2   Date Filed: 02/17/2022




                                      No. 20-30362


   Clark, and David F. Waguespack, representatives for, employees of, or
   counsel for Whitney Bank, violated the Racketeer Influenced and Corrupt
   Organizations Act through their activities involving a July 2012 collateral
   note, a July 2012 collateral mortgage, and a September 2012 promissory note
   (referenced hereinafter as the Alleged Forged Documents) associated with a
   property located on Chardonnay Drive in Metairie, Louisiana.
             Although we review a grant of a motion to dismiss de novo, accepting
   as true all well-pleaded facts and drawing all reasonable inferences in favor of
   the nonmoving party, we do not accept as true “legal conclusions, conclusory
   statements, or naked assertions devoid of further factual enhancement.”
   Franklin v. Regions Bank, 976 F.3d 443, 447 (5th Cir. 2020) (internal
   quotation marks, alteration, and citation omitted). The Shiells fail to show
   that the district court erred in relying upon the copies of the Alleged Forged
   Documents and the subsequent forbearance agreement and amendments
   thereto. See Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th
   Cir. 2011). The district court did not rely on affidavits by Berns and Jones,
   as challenged by the Shiells.
             For the first time before this court, the Shiells allege that the
   forbearance agreement and the amendments were altered or themselves
   forgeries. We decline to consider such newly raised factual allegations. See
   Morris v. Livingston, 739 F.3d 740, 752-53 (5th Cir. 2014). The Shiells fail to
   show error in the district court’s enforcement of the release of liability
   provisions in the November 2013 forbearance agreement and two
   amendments to bar their claims in the instant matter. See Franklin, 976 F.3d
   at 447.
             For the reasons articulated by the district court, the doctrine of res
   judicata likewise bars the Shiells’s claims in the instant matter based on the
   relevant Louisiana state court order and the federal bankruptcy court order.




                                           2
Case: 20-30362      Document: 00516207364            Page: 3    Date Filed: 02/17/2022




                                      No. 20-30362


   See Truong v. Bank of Am., N.A., 717 F.3d 377, 388 (5th Cir. 2013); Test
   Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005); In re
   Chunn, 106 F.3d 1239, 1241 (5th Cir. 1997); Burguieres v. Pollingue, 843 So.
   2d 1049, 1053 (La. 2003); see also Lafreniere Park Found. v. Broussard, 221
   F.3d 804, 808 (5th Cir. 2000).
          The Shiells’s litany of vague complaints regarding the district court’s
   management of discovery and filings, as well as the timing of the court’s
   ruling, fails to show that the district court abused its broad discretion in
   managing its docket, acted with bias, or prevented them from submitting any
   material that would affect our analysis of the issues discussed above. See
   Env’t Tex. Citizen Lobby, Inc. v. ExxonMobil Corp., 968 F.3d 357, 374 (5th Cir.
   2020); Andrade v. Chojnacki, 338 F.3d 448, 455 (5th Cir. 2003).
          The judgment of the district court is AFFIRMED. The motions
   filed by the defendants to strike the Shiells’s reply brief or, in the alternative,
   to file a sur-reply, are DENIED.




                                           3